By the Court.

“ We cannot grant tho motion applied “ for: the District Attorney has the right of calling on a “case on any day of the term, unless by agreement it is set 11 down for a particular day, or unless it is disposed of by “ direction of tho Court. In the present case he may be *32“ ready before the end of the term: we cannot however if put off this trial to November term ; because a term will “ intervene, and both parties may then be ready for trial. “ We will adjourn it until Thursday of the last week- of J the term, and if the District Attorney is not ready on that “day, adjourn it to the next term or 'ake such order upon “ it as justice requires.”
Motion refused.